Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I, directed to Figures 1-9B and 13;
Species II, directed to Figures 10-12E; 
Species III, directed to Figure 14;
Species IV, directed to Figure 15;
Species V, directed to Figure 16;
Species VI, directed to Figure 17;
Species VII, directed to Figure 18;
Species VIII, directed to Figure 19;
Species IX, directed to Figure 20;
Species X, directed to Figure 21;
Species XI, directed to Figures 22 and 23;
Species XII, directed to Figures 24 and 27;
Species XIII, directed to Figure 25;
Species XIV, directed to Figure 26;
Species XV, directed to Figures 28-30;
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Species I recites the characteristic of the gate electrode being split. Species II recites the characteristic of the gate electrode being a single layer. Species III recites the characteristic of the source being connected to the 4th conductive part through the 2nd insulating part. Species IV recites the characteristic of the gate electrode and 4th conductive part being in separate trenches with different pitches. Species V recites the characteristic of having semiconductor layer 12. Species VI recites the characteristic of the gate electrode and 4th conductive part having a different insulator therebetween than surrounding them. Species VII recites the characteristic of having two different resistivity regions. Species VIII recites the characteristic of having region 12 extend completely between adjacent trenches. Species IX recites the characteristic of a ring shaped drain electrode. Species X recites the characteristic of multiple separate drain electrodes. Species XI recites the characteristic of two stacked cell groups with different voltages. Species XII recites the characteristic of some cell groups being the mirror image of other cell groups in a stacked cell group. Species XIII recites the characteristic of having contacts to the source and drain on the same side of the device. Species XIV recites the characteristic of having contacts to the source and drain on different sides of the device. Species XV recites the characteristic of having region 52 with different widths into 11. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different CPC Symbols and/or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/           Primary Examiner, Art Unit 2813